UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1833



JAMES R. BENNETT,

                                              Plaintiff - Appellant,

     versus


UNITED STATES OF AMERICA, Department          of
Treasury, Internal Revenue Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:06-cv-00017-nkm)


Submitted:    January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Bennett, Appellant Pro Se.    John L. Brownlee, United
States Attorney, Roanoke, Virginia; Charles H. Keen, Patrick J.
Urda, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James R. Bennett appeals from the district court’s order

entering judgment in favor of the United States in his action in

which he asserted the improper assessment and collection of income

taxes.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Bennett v. United States, No. 6:06-cv-00017-nkm (W.D.

Va. July 3, 2007).         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -